Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2022 has been entered.
	Claims 1-5 and 22-35 are pending in this application.
	At the outset, Applicant is requested to consider the storage stability claim language adopted in a divisional case, 17/708,947.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 22-35 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Stoller et al. (US 2016/0198714; hereinafter, Stoller) and Volgas et al. (US 2005/0288188; hereinafter, Volgas) in view of Roberts et al. (US 5,906,961) and Sheth et al. (US 2017/0013836), further in view of Herrero et al. (US 2012/0071555; hereinafter, Herrero) and Brabham et al.
Stoller (US 2016/0198714) teaches that water-based concentrates of agriculturally active ingredients degrade and have stability problems during storage; hydrolysis is the most common water-mediated degradation mechanism (paragraphs 10-11).  Therefore, Stoller discloses a non-aqueous solution comprising (a) at least one plant growth regulator (PGR) such as abscisic acid, (b) at least one polar organic solvent, at least one semi-polar organic solvent such as polyethylene glycol, or mixture thereof, and (c) optionally a mineral, surfactant, antifoam, preservative, and or fertilizer wherein the solution includes less than 5 wt% water (claims 1-2, 4-5, 8-9, 24; paragraph 20), which preferably includes less than 0.5 wt% (claim 8; paragraph 21).  PGR can be abscisic acid (claim 9; paragraph 22).  The semi-polar organic solvent can be polyethylene glycol, including polyethylene glycol 200 and polyethylene glycol 400 (claim 4; paragraphs 32; Table 5 on page 6).  Concentration of the agrochemical is “as high as practicable” to minimize transportation and storage costs while recognizing that higher concentrations can lead to stability disturbance and phase separation (paragraph 12).  Storage stability test conducted for 14 days at 54 °C is disclosed (paragraph 47).  Dialkyl ketones, alkylene carbonates, alkyl esters, and aryl esters are disclosed as suitable polar organic solvents (paragraph 17).  Increased stability compared to aqueous-based compositions is disclosed (paragraph 49).     
Volgas (US 2005/0288188) discloses the known disadvantage of formulating PGRs that have an acidic form in water due to “breakdown of the active PGR substances” (paragraph 3).  Volgas teaches the use of surfactants that act as solvents for acid plant growth regulators (abstract).  The advantage of dissolving the PGR in the surfactant instead of water is in improved storage stability (paragraph 7).  Volgas teaches a plant growth regulator composition comprising about 1-50 wt% of at least one acid plant growth regulator such as abscisic acid dissolved in about 50-90 wt% or 70-80 wt% of one or more surfactants (claims 1-5 and 11-12; see also paragraphs 154-156).  PEG 200 is exemplified as a surfactant in Example 1, although the plant growth regulator in said example is not abscisic acid (paragraph 162).  Glycols and propylene carbonate are disclosed also as suitable surfactants (claim 15; paragraphs 48, 56).  Further, surfactants disclosed in other patent documents such as US 5,9060,961 are disclosed as being suitable for Volgas’ invention (paragraphs 68 and 75).  It is noted that US 5,9060,961 by Roberts et al. discloses polyethylene glycol as a surfactant (claim 3).  
Sheth et al. (US 2017/0013836) disclose the need for formulating agricultural compounds with low volatile organic chemicals, VOCs (paragraphs 6, 19).  Polyethylene glycol 200 (MW from 190 to 210) is disclosed as a low volatile organic liquid under the California regulations for low VOCs (paragraph 20).  Disclosed is a non-aqueous liquid solution comprising (a) about 0.001-20 wt% of at least one gibberellin selected from the group consisting of GA3, GA4, and GA4/7, about (b) 40-99.9 wt% low-volatile organic solvent such as polyethylene glycol with a molecular weight from 190-420, (c) 0-20 wt% non-aqueous co-solvent, (d) 0-20 wt% surfactant, and (e) optional mineral. See claims 1-5, 17-20.  Less than 5 wt% water is disclosed (claim 21).  Other PGRs may be used in Sheth’s formulations (paragraph 36).  
	Herrero (US 2012/0071555) is cited to establish that that naturally occurring enantiomeric form of abscisic acid is S-(+) abscisic acid, which has 2-cis,4-trans stereochemistry (paragraph 2).  Abscisic acid is known to be used in agriculture and horticulture for improving stress tolerance, slowing growth rate and adjusting flowering phase (paragraph 4).  The article by Brabham et al. is cited to further establish that it is the cis, trans isomer of abscisic that is the biologically active form (page 33, left column).  The trans, trans isomer has much less biological activity and the other two isomers do not occur in nature (id.).  	
The cited prior art references do not explicitly disclose the claimed nonaqueous liquid solution with all of the recited ingredients at the recited percentages.  However, the prior art is still suggestive of the same for the following reasons.


(a) about 1 to about 25 wt% S-ABA, including 10-20.5 wt% of 
2-cis, 4-trans-(S)-abscisic acid

Stoller teaches concentrated PGR compositions to minimize transportation and storage costs, and Volgas teaches a PGR composition comprising about 1-50 wt% of at least one acid PGR such as abscisic acid.  The advantage of Volgas’ and Stoller inventions are in stability, including storage stability, so it would have been obvious to the ordinary skilled artisan that the concentration of S-ABA can vary depending on the desired concentrate strength of the stored formulation.
Specific selection of S-(+) abscisic acid, which can be the 2-cis,4-trans-(S)-abscisic acid, would have been obvious to the ordinary skilled artisan because that is the naturally occurring form of abscisic acid, wherein the cis, trans isomer is known to be the biologically active form.  
(b) about 40-99 wt% of at least one form of polyethylene glycol (PEG), including 79.5-90 wt% of PEG with MW from about 190 to 210

Both Stoller and Volgas teach away from formulating PGRs with water, and polyethylene glycol 200 is disclosed for formulating and stabilizing PGRs such as abscisic acid while being safe for the environment as a low volatile organic liquid under California regulations.    
Volgas teaches the use of surfactants that act as solvents for acid plant growth regulators in order to improve storage stability compared to aqueous solutions (abstract; paragraphs 3, 6-7).  Volgas teaches polyethylene glycol as such a surfactant to solubilize abscisic acid and exemplifies PEG 200.  PEG 200 is a polyethylene glycol that has a MW of about 200.1  Volgas further teaches about 50 to about 90% by weight of the surfactant as a preferable range (paragraph 156).  Stoller adds to Volgas’ teaching by disclosing a nonaqueous solution of abscisic acid that can have polyethylene glycol as the solvent, wherein PEG 200 and PEG 400 are exemplified for plant growth regulators.  Sheth et al. further add to these teachings by disclosing PEG 200 at comparable percentages as a low VOC solvent that would be safer for the environment.  
Thus, it would have been obvious to the ordinary skilled artisan to formulate a plant growth regulator such as S-(+) abscisic acid in its 2-cis, 4-trans isomer form by dissolving it in a non-aqueous solvent such as PEG 200 in the amount range disclosed by Volgas and as claimed herein.  
(c) optionally, 0 t about 50 wt% of at least one non-aqueous co-solvent, including 8-30 wt%

Stoller teaches one or more polar organic solvent, semi-polar organic solvent, and combination thereof (claim 1).  Volgas teaches the use of surfactants that act as solvents for acid plant growth regulators in order to improve storage stability compared to aqueous solutions (abstract; paragraphs 3, 6-7).  Volgas teaches one or more surfactants, which include glycols, propylene carbonate, (paragraphs 48-52, 56), and polyethylene glycol (see paragraph 75 and the discussion above), which correspond to Applicant’s co-solvents (see instant specification paragraph 20).  Volgas further teaches about 50 to about 90% by weight of the surfactant as a preferable range (paragraph 156).  Therefore, it would have been obvious to incorporate another suitable solvent to formulate of S-(+) abscisic acid, depending on the solvent requirements of additional formulation additives.    

Components (d) to (h)
These components are all optional claim embodiments and they are not required to be present in currently pending claims.  Nonetheless, Volgas teaches one or more plant growth regulators, and Stoller teaches optional incorporation of a mineral, surfactant, antifoam, preservative, and/or nitrogen-containing fertilizer (claims 1-2, 24).  
(i) ≤ 5 wt% water or ≤ 1 wt% water
Stoller teaches less than 5 wt% water, including less than 0.5 wt%, to formulate abscisic acid for increased stability (claims 1-2, 8; paragraphs 21, 48).  Volgas teaches the use of surfactants that act as solvents for acid plant growth regulators such as abscisic acid in order to improve storage stability compared to aqueous solutions (abstract; paragraphs 3, 6-7).
Stability: avg amount of S-ABA does not decline to less than 95% of the avg content measured prior to storage stability performed at 54 °C for 14 days

Stoller and Volgas both teach formulating PGRs such as abscisic acid with  polyethylene glycol 200 to provide a formulation that does not suffer from degradation that water-based formulations do.  Increased stability would have been expected.  It is the Examiner’s position that the claim-recited stability feature is a property that would have been necessarily obtained by following the teachings of the prior art.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
Experimental results disclosed in the specification have been given due consideration in this regard but they were deemed unpersuasive because the ordinary skilled artisan would have expected improved stability upon formulating S-(+) abscisic acid in polyethylene glycol such as PEG 200 or PEG 400, based on the teachings of Stoller and Volgas as discussed above.  Applicant has not established that the stability obtained by the invention is a level of stability that would have been unexpected even after accounting for the expected stability taught by Volgas and Stoller.  
Although Example 1 Formulation A shows 1.11 wt% S-ABA formulated with 98.89 wt% propylene glycol as not meeting the claimed stability feature (it declined to 92.7% of the initial content of S-ABA), this is only one data point that is outweighed by the prior art that teaches improved storage stability from using polyethylene glycol instead of water.  Furthermore, Example 2 propylene glycol-containing Formulation E shows 10 wt% S-ABA at day 0 and 9.71 wt% S-ABA at day 14.  It is not clear from Example 2 whether S-ABA amount at day 0 is prior to the storage stability test; but it is reasonable to interpret a day 0 as being before any test, i.e. it is prior to the start of storage stability test.  According to that interpretation, Formulation E shows a decline to 97.1%.  Similarly, Example 3 Formulation I shows a decline to 97.8% (13.48÷13.87).  
Additionally, formulation stability is dependent on factors such as concentration and proportion of specific ingredients.  Currently, the claims read on a very broad scope of about 1 to 25 wt% S-(+) abscisic acid, about 40-99 wt% of “at least one form of polyethylene glycol,” up to 5 wt% water, and optional incorporation of many different ingredients.  Applicant is reminded that evidence of nonobviousness, if any, must be commensurate in scope with that of the claimed subject matter.  In re Kulling, 14 USPQ2d 1056, 1058 (Fed. Cir. 1990); In re Lindner, 173 USPQ 356, 358 (CCPA 1972). 
Applicant’s arguments filed on 10/19/2022 have been given due consideration but they were deemed unpersuasive. 
Applicant asserts that Wang (US 8,454,982) is the closest prior art because Wang “specifically teaches the problems associated with abscisic acid per se and not just plant growth regulators (PGRs) generally as taught by the cited prior art.”  Wang states at column 2, lines 14-16, “one of the problems associated with industrial use of abscisic acid formulations is relatively poor storage stability of solvent-based abscisic acid liquid formulations, hydroxylation inactivation of 8’ and 9’ methyl groups in plants (U.S. Pat. No. 6,004,905).”  However, a close review of this statement shows that the statement is without adequate basis. Wang cites US Patent 6,004,905 (Abrams) as the source for the quoted statement, but review of Abrams shows no such disclosure; Abrams is silent as to storage stability issues or any stability issue caused by solvent-based abscisic acid liquid formulations.
Applicant then argues that Wang teaches overcoming a problem with storage stability, which is a chemical stability issue, by formulating S-ABA with an effective amount of an antioxidant, surfactant, and wetting agent. Wang’s Example 1 supposedly “teaches significant degradation of S-ABA in propylene glycol solvent without an antioxidant present in the formulation, while ‘formulations containing antioxidant did not display any loss at the same storage conditions.’”  However, Wang’s storage stability of Example 1 is a 30-day test, so it cannot be directly compared with the14-day  storage stability feature of the Applicant’s invention.  Additionally, Stoller teaches that water-based concentrates of agriculturally active ingredients such as abscisic acid degrade the acid by hydrolysis and have stability problems during storage (paragraphs 10-11).  Stoller discloses storage stability test conducted for 14 days at 54 °C (paragraph 47, but not specifically exemplified with abscisic acid) and increased stability compared to aqueous-based compositions (paragraph 49).     
Applicant further argues that Volgas teaches physical stability and not storage stability.  Applicant argues that Volgas does not teach or suggest what conditions result in a non-aqueous solution that would be chemically stable.  Applicant’s reading is not consistent with Volgas’ teaching as a whole.  Volgas specifically discloses “improved storage stability” at paragraph 7 and “breakdown of the active PGR substances” at paragraph 3 as a problem with water-based acid PGRs. Thus, the ordinary skilled artisan, having been taught by Stoller that absence of water or water reduced to trace amount would reduce its acid PGR-degrading effect, would have understood Volgas’ disclosure to include storage stability.  
Applicant argues that there is no reasonable expectation of success with polyethylene glycols because propylene glycol has been shown to not meet the claimed storage stability feature, but this argument has already been addressed.  As fully discussed above, several examples from the instant specification appear to show propylene glycol-containing compositions as meeting the claimed 14-day 54 °C storage stability feature and Wang’s storage stability test is not applicable because it is a different storage test (30 days, not 14 days).  
Applicant criticizes Stoller for only providing example of stability in formulations including small amount of active ingredients and having “no appreciation of the storage stability problems associated with higher amounts of active ingredients and/or what solvents can overcome the stability problems.”  However, Stoller is concerned with transportation and storage costs, so Stoller provides motivation for providing higher concentration formulations of PGRs (paragraph 12).  Stoller teaches a concentration that is “as high as is practicable” but cautions against going overboard (i.e. higher than practicable) because that can lead to instability (id.).  Stoller’s teachings combined with Volgas’ specific percentages would have obtained the percentages recited in the instant claims, as discussed above.  
For these reasons, Applicant’s arguments are found unpersuasive and the claims must be rejected again.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This is an inherent characteristic of PEG 200.  See instant specification paragraph 19.